Citation Nr: 1403705	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  09-41 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a left ankle disability, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from December 1982 to September 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Among other things, service connection for a left ankle condition was denied therein.  The Veteran appealed this determination.

In May 2011, the Veteran testified regarding this matter before the undersigned at a videoconference hearing.  The Board remanded this matter for additional development in September 2011.  Based on review of the paper claims file and Virtual VA electronic claims file, more additional development is needed.  This matter accordingly is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.

REMAND

While the Board regrets the delay entailed by another remand, adjudication of this matter still cannot proceed at this time.  Additional development is needed to ensure that the Veteran is afforded every possible consideration.  VA indeed has a duty to assist her in substantiating the benefit claimed.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

I.  Records

This duty includes making reasonable efforts to procure relevant records.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2013).  Reasonable efforts with respect to records in the government's custody consist of making as many requests as are necessary to obtain them unless it is concluded that they do not exist or that further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2013).  The claimant shall be notified if requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2013).
VA treatment records dated into October 2011 have been obtained by VA.  The most recent of these records were obtained pursuant to the Board's September 2011 remand.  Several of these records concern the Veteran's ongoing treatment for her left ankle.  As such, it is inferred that there may be pertinent VA treatment records dated from October 2011 to present.  These updated records have not been requested yet by VA.  A request or requests for them must be made in light of the aforementioned and all the more so since VA has constructive notice of them.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran and her representative must be notified if the request or requests are unsuccessful.

II.  Medical Examination and Opinion

If VA provides a medical examination or opinion for a service connection issue, whether or not obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A VA medical examination or VA medical opinion is adequate when it allows the Board to perform a fully informed evaluation of the claim.  Id.  This includes addressing all applicable theories of entitlement.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004).  As such, VA medical opinions must be based upon consideration of the Veteran's entire medical history.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  They also must be based on accurate factual premises.  Reonal v. Brown, 5 Vet. App. 458 (1993).  The rationale supplied must be fully and clearly articulated.  Stefl, 21 Vet. App. at 120; Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board's September 2011 remand also directed the Veteran to undergo a second VA medical examination complete with VA medical opinion concerning her left ankle.  The VA medical opinion rendered after her first VA medical examination in June 2010 indeed was deemed unclear as to whether or not the history of left ankle pain and weakness reported by her upon separation from service in August 1992 had been considered.  Further, the opinion was noted to address whether or not her diagnosed left ankle disability was caused by a service-connected disability but did not address whether or not it was aggravated by a service-connected disability.
In compliance with the remand, the Veteran had another VA medical examination in October 2011.  The examiner opined that the Veteran's diagnosed left ankle disability was less likely than not related to her service.  No evidence of a service relationship was found, as it was noted that her service treatment records did not disclose any entries pertaining to the left ankle.  This is an inaccurate factual premise in light of the Veteran's August 1992 report of left ankle pain and weakness.  Whereas it previously was unclear whether or not this report had been considered, it now is clear that it has not been considered.  Taking into account all evidence is imperative, but taking into account favorable evidence such as the report is particularly imperative.  That the Veteran contends that it is the wear and tear of her service rather than a specific injury therein which resulted in her left ankle disability is of further import.  Documentation of a left ankle problem thus may not exist, though she contends that it should.

The examiner additionally opined that the Veteran's left ankle disability is less likely than not caused by or aggravated by her service-connected right ankle disability or left femur disability.  No evidence of a chronically abnormal gait was found upon review of her recent treatment records.  So, it was determined that she does not place more weight on her left leg.  The lack of any evidence of a causal link between her frequent left ankle twists as documented in these records and her service-connected right ankle disability or left femur disability also was noted.  It thus was concluded that there was no support for a link, whether causation or aggravation, between her left ankle disability and these disabilities.  This was the only mention of aggravation.  Unlike for causation, then, whether or not the discussion made concerns aggravation is unclear.  In sum, aggravation was referenced but it cannot be determined whether or not it actually was considered.

For these reasons, adjudication undertaken by the Board on the basis of the June 2010 and October 2011 VA medical opinions would not be fully informed.  Arrangements therefore must be made for a new VA medical opinion.  Another VA medical examination further shall be conducted to facilitate such being rendered.  Clarification of the last VA medical opinion alone is not a viable option because the corresponding VA medical examination is over two years old.  The examiner would not remember the Veteran sufficiently for a supplement to be drafted without reinterviewing and reassessing her, in other words.

Given the above, a REMAND is directed for the following:

1.  Make as many requests as necessary to obtain updated VA treatment records regarding the Veteran dated from October 2011 to present.  Associate all records received with the paper or electronic claims file.  If no records or incomplete records ultimately are received, notify the Veteran and her representative pursuant to established procedure and document the paper or electronic claims file as appropriate.

2.  After completion of the above, arrange for the Veteran to undergo an appropriate VA medical examination regarding her left ankle disability.  The examiner shall review the paper and electronic claims files, documenting such in a report to be placed in one of these files.  The examiner also shall document in the report an interview with the Veteran regarding the onset, frequency, duration, and severity of her relevant symptoms.  All tests and studies deemed necessary shall be performed, the results of which shall be included in the report.

The examiner then shall render an opinion in the report as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left ankle disability is related to the wear and tear of her service as opposed to a specific injury, is related to her service in any other manner, was either caused by or has been aggravated (permanently worsened beyond the natural progression) by her service-connected right ankle disability, or was either caused by or has been aggravated by her service-connected left femur disability.  If any aggravation is found, an opinion also is needed as to the level of disability prior to the aggravation and the current level of disability so that the amount due to aggravation can be established.

A clear and complete rationale (explanation) for each opinion shall be provided by the examiner in the report.  This includes a discussion of pertinent medical principles as they concern the pertinent medical and lay evidence.  Continuity of symptomatology as documented by the evidence and reported by the Veteran specifically shall be taken into account.  If an opinion cannot be provided without resort to speculation, the rationale shall discuss whether this is due to a lack of the appropriate qualifications, the need for more information, the limits of current medical knowledge, the inability to select the cause among multiple potential causes, the inability to obtain needed information, or some other reason.  A citation for or copy of any medical literature referenced shall be provided.

3.  Finally, readjudicate the issue on appeal.  If the determination made is favorable to the Veteran, furnish her and her representative with a rating decision.  If the determination made is not favorable to her, furnish her and her representative with a supplemental statement of the case (SSOC) and allow them the requisite time period to respond before processing for return to the Board.  Place a copy of the rating decision and/or SSOC in the paper or electronic claims file.

No action is required of the Veteran until she is notified by the RO or AMC.  However, she is advised that she is obligated to cooperate with VA in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  Her failure to report for a scheduled VA medical examination, for example, may result in denial of the benefit(s) sought.  38 C.F.R. § 3.655 (2013).  She is advised that she has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded prompt treatment.  The law indeed requires that all matters remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  A remand is in the nature of a preliminary order and does not constitute a decision on the merits by the Board.  38 C.F.R. § 20.1100(b) (2013).

